October 12, 2012 VIA EDGAR CORRESPONDENCE AND REGULAR MAIL Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Mr. Jason Fox, Division of Investment Management RE: Calvert Variable Series, Inc. File Numbers 002-80154 and 811-03591 Calvert Variable Products, Inc. File Numbers Nos. 811-04000 and 002-90309 Dear Mr. Fox: In a telephone conversation with Lance King of Calvert on September 26, 2012, you provided comments (“Comments”) on the Form N-CSR filings made by Calvert Variable Series, Inc. (“CVS”) and Calvert Variable Products, Inc. (each, a “Company”) for the fiscal year ended December 31, 2011. You requested that written responses to the Comments be filed via EDGAR correspondence within thirty days. This letter is intended to respond to the Comments on behalf of each Company. Each Comment and the response thereto is provided below. 1.
